Citation Nr: 1001005	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-16 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1942 to September 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In January 2009, the Veteran disagreed with a December 2008 
decision denying TDIU.  A statement of the case (SOC) has not 
yet been issued on this claim.  Manlincon v. West, 12 Vet. 
App. 238 (1998).  The issue of TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is characterized by symptoms that result 
in deficiencies in judgment, thinking, work, and mood, but 
not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but not 
greater, for the Veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet.App. 128 (2008).  That burden has not been met in this 
case.

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA and private treatment records.  The Veteran 
was afforded several VA medical examinations, most recently 
in October 2008.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
Veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In an 
appeal from an initial rating, the Board must consider the 
medical evidence during the entire period since the Veteran's 
claim was first filed.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  38 C.F.R. § 4.130, DC 9411 (2009).

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  Id.

The Veteran attended a VA examination in August 2006.  The 
Veteran was alert and cooperative.  Memory and cognitive 
function was good for the Veteran's age.  There was no 
thought disorder and no suicidal or homicidal ideation.  The 
Veteran reported that his family relationships were good and 
he had leisure activities.  The were no delusions or 
hallucinations.  The Veteran behaved appropriately, 
maintained personal hygiene, was oriented, had no memory loss 
or impairment, spoke normally, did not have panic attacks, 
did not exhibit obsessive behavior, controlled his impulses, 
and did not display mood or personality disorders.  He 
complained of depression and trouble sleeping.  He had 
flashbacks, avoidance, hyperarousal, and nightmares.  The 
severity of his symptoms was described as moderate.

The Veteran attended another VA examination in November 2008.  
His wife reported a trip to the emergency room due to 
psychiatric problems.  The Veteran reported that his family 
relationships were good but he had no close friends because 
he does not trust people outside of his family.  He spends 
his free time at home, reading, watching television, and 
playing cards with his wife.  He had no history of suicide 
attempts or violence.  He was distrustful of others, did not 
enjoy many activities, and tended to isolate.  His appearance 
was clean, he was restless, speech was normal, and his mood 
was hopeless and depressed.  Memory, thought process, 
orientation, judgment, insight, and attention were all 
normal.  He reported nightmares so severe that he woke up 
screaming, resulting in his wife having to sleep in another 
room.  Behavior was appropriate, he did not have obsessions, 
panic attacks, homicidal or suicidal thoughts, or episodes of 
violence.  Impulse control was good.  He had flashbacks, 
avoidance, feelings of detachment from others, diminished 
interest in activities, sleep trouble and hypervigilence.  
The examiner noted that the Veteran had impaired functioning 
in activities of daily living since the 2006 VA examination.  
There was not total occupational and social impairment due to 
PTSD.  PTSD symptoms did result in deficiencies in judgment, 
thinking, work, and mood.

The Board has also carefully reviewed the Veteran's VA and 
private medical records.  These records reflect symptoms 
similar to those described in VA examinations.  Private and 
VA records from 2006 to 2008 show that the Veteran had 
trouble with flashbacks, nightmares, anxiety, and depression.  
In July 2007, the Veteran reported that he was afraid to go 
to sleep at night because the nightmares were so severe.  In 
May 2008, the Veteran's wife reported that a vacation to Las 
Vegas was cut short due to the Veteran's psychiatric 
problems.

The Board finds that the Veteran's symptoms more nearly 
approximate a 70 percent evaluation for the entire appeals 
period.  At the 2008 VA examination, based on symptoms 
similar to those described at the 2006 VA examination and in 
the medical records, the examiner found that PTSD symptoms 
did result in deficiencies in judgment, thinking, work, and 
mood.  The Veteran has consistently exhibited near-continuous 
depression so severe that he rarely leaves the home or 
engages in enjoyable activities.  While the Veteran had a 
good family relationship, his wife still must sleep in 
another room due to his nightmares, and he had no 
relationships or friendships outside of his family.  A family 
vacation was even cut short due to the Veteran's PTSD.  As 
such, a 70 percent rating for the entire appeals period is 
assigned.

However, the next highest evaluation of a 100 percent is not 
warranted.  The same 2006 VA examiner found that there was 
not total occupational and social impairment due to PTSD.  
The medical evidence shows no gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  The only 100 percent symptom 
exhibited by the Veteran has been some intermittent inability 
to perform activities of daily living, which the Board finds 
is encompassed in the 70 percent evaluation assigned herein.

The preponderance of the evidence supports a 70 percent 
rating but no higher.  As the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
A rating of 70 percent is granted.


ORDER

Entitlement to a 70 percent rating, but no higher, for 
service-connected PTSD is granted for the entire appeals 
period.


REMAND

The Veteran is entitled to an SOC which addresses his claim 
of entitlement to TDIU, if that has not already been done.  
Manlincon, 12 Vet. App. at 240-41; VAOPGCPREC 16-92.  The 
issue should be returned to the Board after issuance of the 
SOC only if the Veteran files a timely substantive appeal.  
The Veteran should be informed that the submission of a 
substantive appeal as to this issue has not been 
accomplished, and the Veteran should be specifically advised 
as to the length of time he has to submit a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).



Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the Veteran, including a 
description of the provisions of the 
VCAA, such as through the text of 38 
C.F.R. § 3.159 as revised to 
incorporate the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the claimant' s 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
claimant is responsible to obtain and 
what evidence VA will obtain, and a 
request that the claimant provide any 
evidence in her or his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).

The notice should include an 
explanation as to the information or 
evidence needed to determine a 
disability rating and effective date 
for the tinnitus claim specifically.  
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Afford the Veteran an opportunity 
to submit or identify any evidence 
pertinent to his claim that he is 
entitled to TDIU, including VA 
treatment records.

3.  Issue a SOC as to the claim for 
TDIU, if that has not already been 
done.  Manlincon, supra.  If the 
decision issued in the SOC remains 
adverse to the Veteran, the Veteran 
should be informed that he must file a 
timely and adequate substantive appeal 
if he wishes to appeal the claim to the 
Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  The Veteran 
must be informed of the time period 
allowed for perfecting a timely appeal, 
including information as to the 
specific date by which the appeal must 
be received by VA as well the 
information supplied in the form 
letter.

Thereafter, the claim for TDIU should be returned to the 
Board for further appellate consideration only if the Veteran 
submits a timely substantive appeal and all other procedural 
due process has been completed.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


